DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference 2006/0001728 A1 is a general background reference covering: When a printing requirement is made, in the case where the internal temperature of a printer is equal to or lower than 40.degree. C., print data is to be generated using a LUT for a normal state (S170), while in the case where the temperature is higher than 40.degree. C., the user is allowed to select a subsequent operation via a high-temperature state selection screen (S120 and S130). When a print continuation button is pressed, print data is to be generated using a LUT for a high-temperature state (S180), while when a print standby button is pressed, a cooling command is to be sent out, and then print data is to be generated using the LUT for a normal state after waiting until the internal temperature becomes lower than 40.degree. C. (S140 to S170). (see abstract).

Allowable Subject Matter
	Claims 1-6 are allowed. 

	Regarding claim 1, a print control device comprising: 
a storage unit configured to store a color conversion lookup table used for color conversion; 
a print data generating unit configured to generate print data that is image data represented by a predetermined ink color space, by color converting input image data with reference to the color conversion lookup table; and 
a print control unit configured to cause a printing unit to perform printing on a printing medium, based on the print data, 
wherein the color conversion lookup table defines a correspondence relationship between color information of the ink color space, and a combination of temperature information indicating a temperature of the printing medium in the printing unit and color information of an input color space, 
the print data generating unit generates the print data by converting, with reference to the color conversion lookup table, 57 a combination of the input image data represented by the input color space and the temperature information input from the printing unit, and 
the print control unit executes at least a part of the printing by the printing unit in parallel with the generation of the print data by the print data generating unit.

The closest prior art, Murakami (US 2006/0001728 A1) in view of Akaishi (US 9,183,475 B2) fails to anticipated or render obvious at least underlined limitations.

Akaishi (US 9,183,475 B2) discloses an image processing apparatus and an image processing method for performing pattern printing, and a storage medium storing a program.
However, Murakami (US 2006/0001728 A1) in view of Akaishi (US 9,183,475 B2) do not specifically disclose “wherein the color conversion lookup table defines a correspondence relationship between color information of the ink color space, and a combination of temperature information indicating a temperature of the printing medium in the printing unit and color information of an input color space, 
the print data generating unit generates the print data by converting, with reference to the color conversion lookup table, 57 a combination of the input image data represented by the input color space and the temperature information input from the printing unit, and the print control unit executes at least a part of the printing by the printing unit in parallel with the generation of the print data by the print data generating unit.”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claims 5 and 6 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 5 and 6 are found to be 
 	Regarding claims 2-4, the instant claims are dependent on allowable claim 1 and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/QUANG N VO/           Primary Examiner, Art Unit 2672